McMurray, Judge.
Defendant was indicted for the offenses of robbery and theft by conversion. At trial the defendant was *322represented by appointed counsel. The jury returned a verdict of guilty of the offense of theft by conversion and defendant was sentenced to a term of four years in the penitentiary.
Submitted June 7, 1978
Decided September 28, 1978.
John Stevenson, pro se.
D. E. Turk, District Attorney, for appellee.
Acting pro se, the defendant has filed his notice of appeal of his conviction in the trial court. No enumeration of errors and no brief were filed in this court as required by Rule 14 (a) (Code Ann. § 24-3614 (a)) and Rule 16 (a) (Code Ann. § 24-3616 (a)). Additionally, defendant has failed to comply with an order of this court directing the filing of the enumeration of errors. Held:
Defendant having failed to comply with an order of this court directing the filing of the enumeration of errors, his appeal must be dismissed. See Rule 14 (a) (Code Ann. § 24-3614 (a)). Furthermore, we do not have a transcript of the proceedings in the trial court. The failure of the defendant to comply with the rules of this court may be the result of the fact that he is not represented by counsel, but is proceeding pro se. We note that unlike the defendants in Douglas v. California, 372 U. S. 353 (83 SC 814, 9 LE2d 811), the defendant in this case has failed to request the assistance of counsel on his appeal, even though it appears from the record that this defendant may be indigent and if determined to be so by a trial judge is thus entitled to such representation upon request.

Appeal dismissed.


Quillian, P. J., and Webb, J., concur.